coe 2 TREH EARS. DRPCP’ CHEE” Be THE MFP
Middle Oistict of Florida PILAR Y 94, 9091
G00 Alorth Hagan Slreets Gacksonuille.Fl 32262 !* V4, J

Prepared Fors 2021 JUL 26 PH 3: 36

The Honorable (Ms. BurKsdale SES is ee
United Stotes MaGistrate Tidee

Prevared Biz OS
Shawn Curtis Aobiason

Federal USMH S89%T-O17

Rater County Detenkion Center
| SheriPls Office Drive
MacClenny, El 22062

L, Shawna Curtis Asbinson, waulel like ts invoke mw GM

Gmendmaat Mbbt under Lhe Panehtution fo be resresented
by ebheckive fottasel without fonblicl of intrest.

Strickland % wWashinehn 466 U8. ee (1994)

Delnse Counsel, Oonald &. Maris and | hold and

Mambata inreroneilable ciLlerences which have resulted in
Geénkhict of interest in Cebresentatian berouse M

interest divertes with faclual and Jar febal issues: and Lar

lecal coat of aehan. | ch mot with to be Luther
revresented by the éacd Oe bense Pounsel .

Sin ermy »

Shaun Lurks Kahan -

Dia fyprr
